Citation Nr: 1821806	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death for the purpose of entitlement to Dependency and indemnity Compensation (DIC) benefits.

2. Entitlement to DIC under 38 U.S.C. § 1318.

3. Entitlement to service-connected burial benefits.

4. Entitlement to special monthly compensation (SMC) based on need for aid and attendance and/or housebound status for the Veteran prior to this death. 


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a) (2) (West 2014).

The Veteran had active service from December 1941 to October 1945; August 1946 to August 1948; and from November 1949 to February 1964. The Veteran died in early 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was remanded in July 2017 for evidentiary development. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Appellant, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 




FINDINGS OF FACT

1. There is no probative medical evidence that indicates the Veteran's service-connected bronchitis, lumbar, or varicose vein disabilities caused or contributed to his death, or aggravated the primary causes of his death. 

2. The Veteran did not have a total disability rating for 10 years prior to his death.

3. The Veteran's service-connected disabilities themselves did not cause him to need regular aid and assistance of another person prior to his death.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.312 (2016).

2. The criteria for entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 have not been met. 38 U.S.C. § 1318 (b); 38 C.F.R. § 3.22 (a).

3. The criteria for additional burial benefits have not been met. 38 U.S.C. §§ 2302, 2304, 2307, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3.1700, 3.1704 (2017).

3. The criteria for entitlement to SMC for aid and attendance have not been met. 38 U.S.C. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Cause of Death

In a claim of service connection for a veteran's cause of death, i.e., Dependency and Indemnity Compensation (DIC), evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability. 38 U.S.C. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312. Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312.

DIC is also awarded if the veteran's death can be service connected. 38 U.S.C.        § 1310; 38 C.F.R. § 3.312. That is, service connection for the cause of a veteran's death is granted, post mortem, and DIC is awarded, if the evidence shows that a fatal disease or injury was actually incurred or aggravated in service, though service connection had not been granted for the disease or injury prior to a veteran's death, was either the principal or a contributory cause of death. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's death, due to a cause not already service connected, the evidence must show that a disability that either was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C. §§ 1101, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (a), 3.312 (a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c).

As a general matter, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.           §§ 1110, 1131; 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a [claimant] must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The Veteran died in early 2010. According to the March 2010 death certificate, the immediate cause of death was failure to thrive, vascular dementia, and cerebrovascular accident (CVA), with contributing conditions of diabetes mellitus type II, hypertension, Parkinson's disease, normal pressure hydrocephalus, status post-stent placement. In December 2010, the appellant submitted an amended death certificate, which listed PTSD, multilevel degenerative disc disease (DDD) of the lumbar spine, chronic obstructive lung disease (COPD), and anxiety and depression as contributing conditions. 

The appellant contends the Veteran's service-connected disabilities were contributing conditions to his death. In particular, she contends that the Veteran's service-connected bronchitis disability led to his COPD, which was listed as a contributing factor in the amended death certificate. The Veteran's PTSD, varicose veins, bronchitis, degenerative disc disease, prostatitis, bilateral pes planus and left varicocele were service connected prior to his death. 

In July 2013, a VA examiner reviewed the Veteran's claims file, and opined that the Veteran's service-connected lumbar spine disability did not cause or contribute to his death, nor aggravate any condition which led to his death. The examiner noted the nursing home facility indicated the Veteran experienced occasional pain, but the notes did not indicate the origin of the pain. The examiner also noted that the Veteran's lumbar disability was not aggravating his dementia and vascular diseases. The examiner opined the Veteran's other non-service-connected disabilities such as Parkinson's disease and depression likely worsened or hastened his CVA, vascular dementia and failure to thrive. 

In January 2018, a VA examiner reviewed the Veteran's claims file, and opined that neither the Veteran's service-connected bronchitis nor varicose vein disabilities caused or contributed to his death. The examiner noted that there was "no indication in the community nursing home resident notes or the VA records that COPD was a causal or contributory cause of death, noting that the Veteran had multiple other medical reasons for failure to thrive." She further opined the Veteran's varicose veins disability did not result in debilitating effects or "general impairment of health" such that the Veteran was less capable of resisting the effects of other diseases or injuries that primarily caused his death. The examiner stated that the "weight of medical evidence [did] not support the claim that either the service-connected condition bronchitis or the service-connected bilateral varicose veins was a causal or a contributory cause of the Veteran's death."

The claim for service connection for the Veteran's cause of death is denied. There is no probative medical evidence indicating the Veteran's service-connected disabilities, to include bronchitis, lumbar DDD, and bilateral varicose veins, caused or contributed to his cause of death. The main causes of death were CVA, dementia and failure to thrive. There is no probative medical evidence that indicates the Veteran's service-connected disabilities aggravated, worsened or hastened his primary causes of death. 

The Board has considered the February 2015 medical opinion by a hematologist/oncologist, who opined that the Veteran's bronchitis led to or caused his COPD, which he indicated was a contributing factor in the Veteran's death. This opinion is not probative because it is conclusory and provides insufficient analysis to consider and weigh his opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"). In comparison, the two VA opinions are highly probative because both examiners reviewed the record for any fact-based objective evidence of primary and contributing conditions to the Veteran's death. 

Since there is no probative medical evidence that indicates the Veteran's service-connected bronchitis, lumbar DDD or varicose veins disabilities caused or contributed to the Veteran's death, or aggravated the primary causes of his death, the claim for service connection for cause of death is denied.
DIC under 38 U.S.C. § 1318
 
A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C. § 1318 (b); 38 C.F.R. § 3.22 (a).

The Veteran in this case received a total disability rating for individual unemployability due to service-connected disabilities (TDIU) effective February 14, 2003. Accordingly, he was not in receipt of a total disability rating during the 10 years preceding his death in early 2010. In addition, the Veteran died more than 10 years after his separation from service and was not a former POW. Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C. § 1318. 

Burial benefits

The appellant has been paid a non-service-connected burial allowance. However, a higher level of burial benefits is available to a surviving spouse if a Veteran's death is a result of a service-connected disability. See e.g. 38 C.F.R. § 3.1704 (b). As the Veteran's death has not been found to have been the result of a service-connected disability, the appellant does not qualify for this higher level of benefits. Id.

SMC for Aid and Attendance and/or Housebound Status

The Veteran had asserted prior to his death that his service-connected disabilities caused him to need the regular aid and attendance of another person, entitling him to SMC under 38 U.S.C. § 1114 (l), which may be established based on the need for aid and attendance. See also 38 CFR §§ 3.350 (b), 3.352 (2). Such a need means that the Veteran was helpless or so nearly helpless, as to require the regular aid and attendance of another person. A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352 (a). 38 U.S.C. § 1114 (l); 38 C.F.R. § 3.351 (b). The Veteran's spouse was properly substituted to continue his claim.

The following factors are considered in determining the need for regular aid and attendance: 

Inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 

Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 

Inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 

Inability to attend to the wants of nature; or 

Incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352 (a).

The above are only factors for consideration, and it is left to the Board to determine whether a veteran is factually in need of regular aid and attendance. The particular personal functions that a veteran is unable to perform are also considered in connection with their condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need, however the need must be caused solely by service-connected disabilities. Id.  Further, there is no schedular threshold for the award of SMC when granted on the basis of a need for regular aid and attendance.

The Veteran's service-connected disabilities consisted of PTSD, bilateral varicose veins, bronchitis, degenerative disc disease of the lumbar spine, prostatitis, bilateral pes planus, and left varicocele. 

At the April 2008 VA medical examination for housebound and/or aid and assistance, the examiner noted the Veteran's gait was unsteady, his balance was fair, that he ambulated in a wheelchair and that it was unsafe for him to self-transfer, although he had no problems with propulsion and his lower extremities had not atrophied. The examiner also noted the Veteran was able to feed himself, attend to the wants of nature and button his clothing unassisted, but that he was unable to walk, stand, dress or undress, bathe or shave without assistance. The examiner also noted the Veteran demonstrated loss of memory, mental incompetency, and poor safety awareness which affected his ability to perform self-care that was secondary to dementia. The diagnoses noted were cardiac arrhythmia, weakness, pacer adjustment, Parkinson's, hypertension, CVA, diabetes mellitus type II, depression, dementia, with a history of bladder and prostate cancer, and hydrocephalus stent.

The criteria for aid and assistance are not met. The main factor for the Veteran's need for aid and assistance was his mental incompetency and poor safety awareness, which the examiner noted was secondary to his non-service-connected dementia. Although residing at a nursing home, the Veteran, when lucid, was able to feed himself, attend to the wants of nature, button his clothing and propel his wheelchair. Entitlement to SMC based on the need for aid and assistance is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.

Entitlement to additional burial benefits is denied. 

Entitlement to SMC for aid and assistance is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


